Jackson, Justice,
concurring.
In my judgment this case does not rest on the act of 1871, Code, §1969, but is independent of that act, and not *654at all controlled by it. The case in 54 Ga., 45, construed an equitable mortgage to be a conveyance that passed title, and on which there could be recovery in ejectment, indefensible, too, except by paying up the debt to secure which it was made, and by filing an equitable plea to that effect, and that case rested on the construction of a conveyance made in 1868, and which could not have been affected by the act of 1871, enacted three years thereafter. The subsequent cases cited by the chief justice followed that leading case, until it has now become settled that a debtor may convey the absolute title to land, on which the creditor may recover in ejectment, where the consideration of the conveyance is solely to secure a debt, and cannot be forced into equity proper to foreclose the conveyance as an equitable mortgage. The defendant having passed the legal title, and having nothing but an equity, must himself file his equitable plea and pay the debt or give up possession of the land, according to his bargain. The only cases where the mortgagee must foreclose, in order to have his debt paid, are those which arise upon statutory mortgages, regularly executed and recorded as such. In all cases where the aid of equity has to be invoked to turn a deed, absolute on its face, into a mortgage, that absolute deed gives such title as will eject the maker by action of ejectment at law, unless he do equity by paying the debt he agreed to pay, and to secure which he gave the legal title.
And, as I understand the principle applied in those cases, it is wholly immaterial to insure a recovery in ejectment, whether the act of 1871 be followed or not; whether bond to reconvey be given or not, or the wife’s assent be had or not, these two conditions being prescribed by that act; it is enough if the debtor, in order to secure the creditor, actually passed the legal title to the creditor; in that event the creditor can recover in injectment, unless the debtor shall file his equitable plea that he has paid the debt, and on the hearing shall prove that he has paid it.
It may be troublesome to reconcile the ruling in 54 Ga., 45, and subsequently, with some former decisions of this *655court; but I cannot see how the act of 1871 can be invoked to reconcile them, except in cases to which that act applies and where it is followed ; that is to say, where the bond to reconvey has been given, and the wife’s consent be had, if there be a wife. See, also, West vs. Bennett, 59 Ga., 507. I concur, therefore, in the judgment, but not in the reference to the act of 1871, as having changed at all the character of these conveyances sued on in this case.
We all agree, however, that it is now settled law that the legal title may pass to secure a debt without following the act of 1871, and in every case where it clearly appears that the security required and granted was not a statutory mortgage merely, but the actual and absolute title to the land passed, and was intended to pass, the debtor must pay the debt or give up the possession of the land. And why should it not be so, if he made a contract that it should be so ?
Considering that such was the contract made in this case, and that the debtor has not complied with it, and paid the debt, I concur in the judgment which evicted him from the lands he had sold and conveyed absolutely to the creditor in order to secure the debt.